Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ALAN M. KOENCK on 7/25/22.
The application has been amended as follows:
1. (Currently Amended) A system for detecting foreign object debris ingested by an aircraft engine, the system comprising: 
an optical projector configured to project a beam of light across an inlet of the aircraft engine, wherein the beam of light is a planar beam of light collimated in a direction parallel to a longitudinal axis of the aircraft engine and diverged in directions perpendicular to the longitudinal axis; 
an optical detector aligned with the optical projector so as to detect a back-scattered portion of the beam of light back-scattered by objects passing therethrough; and 
a processor configured to determine whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by the optical detector. 
2. (Original) The system of claim 1, wherein the processor is further configured to calculate a dimension of the foreign object debris based on a time duration that the signal generated indicative of the back-scattered portion exceeds the threshold value. 
3. (Original) The system of claim 1, wherein the processor is further configured to calculate a range from the optical projector and detector to the foreign object debris detected based on the back-scattered portion detected. 
4. (Original) The system of claim 3, wherein the optical projector is further configured to modulate an amplitude of the light, wherein the optical detector is configured to detect amplitude modulations of the back-scattered portion, and wherein the processor is further configured to calculate a range from the foreign object detected and the optical projector and detector based on a phase difference between the beam projected and the back-scattered portion detected. 
5. (Original) The system of claim 3, wherein the optical projector is further configured to project a pulse of light, wherein the processor is further configured to calculate range from the foreign object detected and the optical projector and detector based on a time differences between the pulses of light projected and the back-scattered portions detected. 
6. (Original) The system of claim 1, further comprising: 
a second optical detector aligned with the optical projector so as to unscattered or forward-scattered portions of the beam of light projected by the optical projector, 
wherein the processor is further configured to determine, based on the unscattered or forward-scattered portions detected, optical extinction corresponding to scatter by particles entering the aircraft engine. 
7. (Canceled) 
8. (Original) The system of claim 1, further comprising: 
an optical camera configured to take images of the inlet of the aircraft engine, wherein the controller is configured to control, based on detection of foreign object debris, a shutter of the camera so as to capture the foreign object debris detected. 
9. (Original) The system of claim 1, wherein the beam of light projected across the inlet of the aircraft engine is polarized in a first polarization state, and the optical detector is configured to detect back-scattered light of both the first polarization state and a second polarization state orthogonal to the first polarization state. 
10. (Original) The system of claim 9, wherein the processor is further configured to calculate, based on the detected back-scattered light of both the first polarization state and a second polarization state, metrics of an atmosphere ingested into the aircraft engine. 
11. (Currently Amended) A system for detecting foreign object debris ingested by an aircraft engine, the system comprising: 
a plurality of foreign object detectors distributed about an inlet of an aircraft engine, each of the plurality of foreign object detectors comprising: 
an optical projector configured to project a beam of light across the inlet of the aircraft engine, wherein the beam of light is a planar beam of light collimated in a direction parallel to a longitudinal axis of the aircraft engine and diverged in directions perpendicular to the longitudinal axis; and 
an optical detector aligned with the optical projector so as to detect a back-scattered portion of the beam of light back-scattered by objects passing therethrough; and 
a processor configured to determine whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by at least one of the plurality of optical detectors. 
12. (Original) The system of claim 11, wherein the optical projector and the optical detector of a first one of the plurality of foreign object detectors projects and detects light of a first wavelength, wherein the optical projector and the optical detector of a second one of the plurality of foreign object detectors, projects and detects light of a second wavelength different from the first wavelength. 
13. (Original) The system of claim 11, wherein the processor is further configured to calculate a range from the foreign object debris detected to the first optical projector and detector based on a first back-scattered portion detected by the first optical detector, wherein the processor is further configured to calculate a range from the foreign object debris detected to the second optical projector and detector based on a second back-scattered portion detected by the first optical detector. 
14. (Original) The system of claim 13, wherein the processor is further configured to determine a location within the inlet where the foreign object debris entered based on the calculated first and second ranges. 
15. (Currently Amended) A method for detecting foreign object debris ingested by an aircraft engine, the method comprising: 
projecting, via an optical projector, a beam of light across an inlet of the aircraft engine, wherein the beam of light is a planar beam of light collimated in a direction parallel to a longitudinal axis of the aircraft engine and diverged in directions perpendicular to the longitudinal axis; 
detecting, via an optical detector aligned with the optical projector, a back-scattered portion of the beam of light back-scattered by objects passing therethrough; and 
determining, via a processor, whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by the optical detector. 
16. (Original) The method of claim 15, further comprising:
calculating, via the processor, metrics of an atmosphere ingested into the aircraft engine. 
17. (Original) The method of claim 15, further comprising: 
calculating, via the processor, a dimension of the foreign object debris based on a time duration that the signal generated indicative of the back-scattered portion exceeds the threshold value. 
18. (Original) The method of claim 15, further comprising: 
calculating, via the processor, a range from the optical projector and detector to the foreign object debris detected based on the back-scattered portion detected. 
19. (Original) The method of claim 18, further comprising: 
modulating, via the optical projector, an amplitude of the light, wherein the optical detector is configured to detect amplitude modulations of the back-scattered portion; and 
calculating, via the processor, a range from the foreign object detected and the optical projector and detector based on a phase difference between the beam projected and the back-scattered portion detected. 
20. (Original) The method of claim 18, further comprising: 
projecting, via the optical projector, a pulse of light; and 
calculating, via the processor, range from the foreign object detected and the optical projector and detector based on a time differences between the pulses of light projected and the back-scattered portions detected. 



Allowable Subject Matter

Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an optical projector configured to project a beam of light across an inlet of the aircraft engine, wherein the beam of light is a planar beam of light collimated in a direction parallel to a longitudinal axis of the aircraft engine and diverged in directions perpendicular to the longitudinal axis; 
a processor configured to determine whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by the optical detector” along with all other limitations of the claim. 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an optical projector configured to project a beam of light across the inlet of the aircraft engine, wherein the beam of light is a planar beam of light collimated in a direction parallel to a longitudinal axis of the aircraft engine and diverged in directions perpendicular to the longitudinal axis; and 
a processor configured to determine whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by at least one of the plurality of optical detector” along with all other limitations of the claim. 
As to claim 15, the prior arts alone or in combination fail to disclose the claimed limitations such as, “projecting, via an optical projector, a beam of light across an inlet of the aircraft engine, wherein the beam of light is a planar beam of light collimated in a direction parallel to a longitudinal axis of the aircraft engine and diverged in directions perpendicular to the longitudinal axis; 
determining, via a processor, whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by the optical detector” along with all other limitations of the claim. 



 

Claims 2-6, 8-10, 12-14 and 16-20 are allowable due to their dependencies. 
The closest references, Peter et al. (GB2511344) [cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886